Woodward, J.:
The defendant was charged with the crime of manslaughter in that on or about the 11th day of November, 1918, at the city of Amsterdam, he “ did with force of arms in and upon one Felix Wrzeszenski then and there being, feloniously, wilfully, unlawfully and wrongfully, but without a design to effect the death of said Felix Wrzeszenski, made an assault upon him, said Felix Wrzeszenski, by means of a dangerous weapon and firearm, commonly known as a pistol or revolver, which pistol or revolver was then and' there charged and loaded with gunpowder and bullet or bullets, and the said John Santoro did then and there wrongfully and feloniously but without a design to effect the death of said Felix Wrzeszenski fire off, shoot, explode and discharge said pistol or revolver at, towards and against the said Felix Wrzeszenski, and did thereby wound, injure and penetrate the body of said Felix Wrzeszenski, * * * and did thereby inflict upon the body of the said Felix Wrzeszenski mortal wound or wounds of which said wound or wounds, lacerations and penetrations the said Felix Wrzeszenski soon thereafter died, against the form of the statute in such case made and provided.”
*58Upon the trial evidence was deduced from which the jury might have found the defendant guilty as charged. After being out for several hours the jury reported that they were unable to agree, but the court asked if they might not be able to agree, and at the request of the jury they were further charged in reference to assault in the various degrees. Later the jury returned a verdict of assault in the first degree; and a certificate of reasonable doubt having been issued, the defendant appeals to this court and urges that the verdict is contrary to the weight of evidence, and that the court erred in its charge to the jury.
We are clearly of the opinion that there is ample evidence to sustain a verdict of guilty under the indictment; that the jury in the consideration of the evidence might properly have found that the defendant was guilty of manslaughter. The question is, therefore, whether the court erred in charging the jury that they might, upon the same evidence, find the lesser crime of assault in the first degree. There is no dispute that the defendant fired two shots at Wrzeszenski, which took effect in his lungs in the immediate vicinity of the heart, and that, as a result of such wounds, complicated perhaps by the decedent’s failure to obey the instructions of his physician, death resulted some ten days after the shooting.
The criticism of the charge is that under the provisions of section 1050 of the Penal Law it is necessary that the killing should be accomplished “ without a design to effect death,” while under the provisions of section 240 of the same act an assault in the first degree must involve the intent to kill a human being. But the criticism, as offered by the appellant, excludes an important element. Section 240 of the Penal Law provides that “ A person who, with an intent to kill a human being, or to commit a felony upon the person or property of the one assaulted, or of another: 1. Assaults another with a loaded fire arm, or any other deadly weapon, or by any other means or force likely to produce death; * * * Is guilty of assault in the first degree,” and assault in the first degree is •punishable by imprisonment for not to exceed ten years. (Penal Law, § 241.) It can hardly be doubted that the firing of a loaded firearm, such as is involved in this case, at the person of another constitutes a felony, and the rule *59is that persons are presumed to intend the natural results 'of their own acts. “The fact,” say the court in Thomas v. People (67 N. Y. 218, 225), “ that the prisoner plunged this pointed knife into what he knew to be a vital part of the body must raise a presumption that he intended to take life. Its natural result would be to destroy life, and he must be presumed to have intended the natural consequence of his act just as if he had aimed at the heart of the deceased and fired a gun.” The intentional firing of a gun or pistol at a human being, though such firing may be without intent to kill, is still a felony, and if we assume that the victim would have lived except for his own disregard of the physician’s instructions (People v. Huson, 187 N. Y. 97, 98) the case would seem to be strictly within section 444 of the Code of Criminal Procedure, which provides that “ upon a trial for murder or manslaughter, if the act complained of is not proven to be the cause of death, the defendant may be convicted of assault in any degree.” (People v. Huson, 187 N. Y. 97, 98.) If the evidence in the instant case had been such that the jury found that the proximate cause of the death was the shots fired by the defendant, then it would have been its duty to have held him guilty of manslaughter. But there was a conflict as to the proximate cause of death, one physician testifying that if the decedent had conformed to his instructions he would probably have lived. This was sufficient to justify a reasonable doubt as to the guilt of the defendant of the crime of manslaughter, but the fact of the felonious assault was established beyond-question. The defendant did shoot twice at his victim, and these shots both took effect in the immediate locality of the heart. That this shooting, if it had not been followed by death, would constitute a felony there can be no doubt, and the defendant would have been guilty of an assault in the first degree. The Code of Criminal Procedure, contemplating just such a situation, has provided that upon a trial for manslaughter “ if the act complained of is not proven to be the cause of death, the. defendant may be convicted of assault in any degree constituted by said act, and warranted by the evidence; ” and surely the defendant who might have been convicted of manslaughter has little to complain of because the jury has given him the benefit of the doubt and held, in effect, *60that the proof did not show that these two shots in a vital part of his victim’s body were the proximate cause of the death.
Examining the case of People v. Huson (114 App. Div. 693) in the light of the opinion of the court in reversing that judgment (People v. Huson, 187 N. Y. 97) we are of the opinion that the plain and obvious intent of the Legislature was to provide for the situation which has here arisen. There was a failure to establish that the shots were the proximate cause of the death, though this would seem to be the necessary result, and the statute provides in such a case that the jury may find the prisoner guilty of a lesser crime involving all of the essential elements of the crime charged, except the death resulting from the act as the proximate cause.
The judgment appealed from should be affirmed.-
Judgment of conviction unanimously affirmed.